Citation Nr: 0306507	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial noncompensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
August 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection and 
assigned a noncompensable rating for bilateral hearing loss. 


FINDINGS OF FACT

1.  Neither the former criteria for evaluating hearing 
impairment and diseases of the ear, in effect when the 
veteran filed his claims for increased ratings, nor the 
revised criteria, which became effective June 10, 2000, are 
more favorable.

2.  The veteran has had two VA audiological evaluations - 
application of the puretone average and speech discrimination 
scores from these evaluations to tables VI and VI (a) in the 
Rating Schedule results in the designation of "IV" for the 
right ear and "II" for the left ear; "I" for the right ear, 
and "I" for the left ear; which, when applied to table VII, 
results in a percentage evaluation for hearing impairment of 
0 percent (i.e., noncompensable).

3.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.

4.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  





CONCLUSION OF LAW

The requirements for a rating in excess of a noncompensable 
rating for bilateral hearing loss for any point during the 
entire rating period are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic Codes 
6100-6110 (old diagnostic criteria in effect prior to June 
10, 1999), 4.85, 4.86, Diagnostic Code 6100 (new diagnostic 
criteria in effect as of June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a private hearing test in March 1999.  
The audiologist commented that the veteran had severe high 
frequency sensori-neural hearing loss between 3 KHz and 8 KHz 
with excellent discrimination at 70 dB HL.  

The veteran underwent a VA examination in August 1999.  On 
the authorized audio logical evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
80
LEFT
10
10
15
45
70

The average in the right ear was 45, and in the left ear was 
35.  Speech audiometry revealed speech recognition ability of 
74 percent in the right ear and of 84 percent in the left 
ear.




The veteran underwent a VA examination in December 2002.  On 
the authorized audio logical evaluation,  pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
55
80
LEFT
0
20
25
60
75

The average in the right ear was 46, and in the left ear was 
45.  Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left 
ear.


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the November 1999 Statement 
of the Case as well as the January 2003 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    

In October 2002, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his hearing loss.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

During the pendency of this appeal, VA issued new regulations 
for evaluating hearing loss and diseases of the ears and 
other sense organs, effective June 10, 1999. See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85 - 4.87a (2002).  The RO 
applied the revised criteria in its evaluation of the 
veteran's compensable evaluation claim for bilateral hearing 
loss, and notified the veteran of its decision in a November 
1999 statement of the case.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claim under the former and revised criteria, there 
is no prejudice to the veteran in the Board doing likewise, 
and applying the more favorable result.

Regarding the noncompensable rating of the veteran's 
bilateral hearing loss, the pertinent regulatory amendments 
did not result in any substantive changes relevant to this 
appeal.  Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical. See 64 Fed. Reg. 25,202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  Since the old 
and new set of rating criteria are essentially identical, it 
is determined that neither the old nor the new set of rating 
criteria are more favorable to the veteran's claim.  

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (2002)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that being Diagnostic Code 6100, regardless of the 
percentage of disability.  

Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience. See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's 
or more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (2002).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 
4.85(a) and (d) (2002).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Acevedo-Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

At the veteran's VA audiological evaluation in August 1999, 
the veteran had four-frequency averages for the right ear and 
left ear of 45 dB and 35 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 74 percent for the 
right ear and 84 percent in the left ear.  Application of 
these scores to table VI results in designation of "IV" for 
the right ear and "II" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is zero 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (1999).  

At the veteran's VA audiological evaluation in December 2002, 
the veteran had four-frequency averages for the right ear and 
left ear of 46 dB and 45 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 96 percent for the 
right ear and 92 percent in the left ear.  Application of 
these scores to table VI results in designation of "I" for 
the right ear and "I" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 0 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (1999).  

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special audiological examinations to determine the 
veteran's current level of hearing loss. Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
Accordingly, it is determined that the initial noncompensable 
rating assigned for the veteran's bilateral hearing loss was 
correct.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified at 38 U.S.C.A. § 5126); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

The initial noncompensable rating assigned for the veteran's 
bilateral hearing loss was correct and is maintained.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

